

Exhibit 10.13.1
SEPARATION AND LEASE AGREEMENT
 
I, Kalani Jones ('Employee," "me" or "I"), understand that my position with
American Technology Corporation (the "Company") was terminated effective October
17, 2005 (the "Separation Date"). The Company has agreed that in exchange for my
signature on this Agreement and the promises and covenants herein, the Company
will pay me severance in the amount of $82,500.00 (Eighty-Two Thousand Five
Hundred Dollars and No Cents). This payment will be made within five (5)
business days after the expiration of the revocation period described below, and
will be subject to standard withholdings and deductions. The Company will also
pay on my behalf the premiums for continuing health benefits under COBRA, until
the earlier to occur of my being eligible for health care coverage through my
next employer, or February 28, 2006. The Company will also agree to extend until
February 15, 2006 the period of time for which the vested portion (as of the
Separation Date) of all Company stock options I hold may be exercised. I
understand that as a result of these extensions, those stock options designated
as incentive stock options (as defined under Section 422(b) of the Internal
Revenue Code) will no longer be treated as such, and will be treated instead as
non-statutory stock options. I understand that I am not entitled to the
above-described severance benefits unless I sign and do not revoke this
Agreement. I understand and agree that in addition to these severance benefits,
the Company has paid me all of my accrued salary and vacation, to which I am
entitled by law.
 
In exchange for the consideration provided to me by this Agreement that I am not
otherwise entitled to receive, I hereby unconditionally and completely release
the Company and its directors, officers, employees, shareholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates, and assigns from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to my signing this
Agreement. This general release includes, but is not limited to: (1) all claims
arising out of or in any way related to my employment with the Company or the
termination of that employment; (2) all claims related to my compensation or
benefits from the Company, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (3) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (4) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (5) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) ("AREA"), and the California Fair Employment and Housing Act
(as amended) and other analogous state and local laws or regulations.
 
In giving this release, which includes claims which may be unknown to me at
present, I hereby acknowledge that I have read and understand Section 1542 of
the Civil Code of the State of California which reads as follows:

1

--------------------------------------------------------------------------------



 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
I hereby expressly waive and relinquish all rights and benefits under Section
1542 and any law or legal principle of similar effect in any jurisdiction with
respect to claims released hereby.


I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended ("ADEA"). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); and (d) as set forth in the following paragraph, I have seven (7)
calendar days following the execution of this release to revoke the Agreement.
 
Within three (3) calendar days of signing and dating this Agreement, I agree to
deliver the executed original of this Agreement to David B. Chidlaw, Sheppard,
Mullin, Richter & Hampton LLP, 501 West Broadway, 19th Floor, San Diego, CA
92101-3598. However, I and the Company acknowledge and agree that I may revoke
this Agreement for up to seven (7) calendar days following my execution of this
Agreement and it shall not become effective or enforceable until the revocation
period has expired. I and the Company further acknowledge and agree that such
revocation must be in writing addressed to and received by David B. Chidlaw
not later than midnight on the 7"' day following execution of this Agreement by
me. Should I revolve this Agreement under this paragraph, this Agreement shall
not be effective or enforceable and I will not receive the monies and benefits
described above.
 
I acknowledge my continuing obligations under my Employee Nondisclosure
Agreement (attached as Exhibit A). Pursuant to the Employee Nondisclosure
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
acknowledge that I have acquired no rights by license or otherwise in any
"Information" as such term is defined in the Employee Nondisclosure Agreement. I
also acknowledge the Mutual Agreement to Arbitrate (attached as Exhibit B)
between myself and the Company dated September 2, 2003, and agree to that Mutual
Agreement to Arbitrate's validity and application to any disputes arising under
this Agreement. I also agree that any arbitration regarding this Agreement shall
take place in San Diego County, California.
 
I agree not to make any statement or take any action which would damage the
reputation or promotion of the Company or its products.

2

--------------------------------------------------------------------------------



 
 
If either I or the Company commences an action against the other party to
enforce any of the terms hereof or because of the breach by such other party of
any of the terms hereof, the prevailing party shall be entitled, in addition to
any other relief granted, to all actual out-of pocket costs and expenses
incurred by such prevailing party in connection with such action and the
enforcement and collection of any judgment rendered therein, including, without
limitation, all reasonable attorneys' fees, consultant fees and expert witness
fees, and a tight to such costs and expenses shall be deemed to have accrued
upon the commencement of such action and shall be enforceable whether or not
such action is prosecuted to judgment.
 
 
This Agreement, including Exhibits A and S hereto, constitutes the complete,
final and exclusive embodiment of the entire agreement between the Company and
me with regard to the subject matter hereof. I am not relying on any promise or
representation by the Company that is not expressly stated herein- This
Agreement may only be modified by a writing signed by both me and a duly
authorized officer of the Company.
 
I accept and agree to the terms and conditions stated above:
 
10/20/05
 
/s/ Kalani Jones
Date
 
Kalani Jones
     
12/21/2005
 
AMERICAN TECHNOLOGY CORPORATION
Date
 
By: /s/ John Zavoli
   
Title: President

 
 
3